Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-12 of U.S. Application 17/081,232 filed on October 27, 2020 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Reasons for Allowance

Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a magnetic field detection apparatus comprising: a magnetoresistive effect element including a magnetoresistive effect film that extends in a first axis direction and includes 

Claims 2-8 are also allowed as they depend on allowed claim 1.

Regarding claim 9, the prior art of record taken alone or in combination fail to teach or suggest a magnetic field detection apparatus comprising: a first magnetoresistive effect element including a first magnetoresistive effect film that extends in a first axis direction; a first conductor including a first part and a second part that each extend in a second axis direction inclined with respect to the first axis direction and that are adjacent to each other in a third axis direction different from both of the first axis direction and the second axis direction; a second conductor including a third part and a fourth part that each extend in the second axis direction and that are adjacent to each other in the third axis direction; and 50TDF20-005/US a second magnetoresistive effect element including a second magnetoresistive effect film that extends in the first axis direction, wherein the first magnetoresistive effect film includes a first end part, a second end part, and a first intermediate part between the first end part and the second end part, the second magnetoresistive effect film includes a third end part, a fourth end part, and a second intermediate part between the third end part and the fourth end part, the first part and the second part of the first conductor respectively overlap the first end part and the second end part of the 

Claim 10 is allowed as it depends on allowed claim 9.

Regarding claim 11, the prior art of record taken alone or in combination fail to teach or suggest a current detection apparatus comprising: 51TDF20-005/US a magnetoresistive effect element including a magnetoresistive effect film that extends in a first axis direction and includes a first end part, a second end part, and an intermediate part between the first end part and the second end part; a first conductor including a first part and a second part that each extend in a second axis direction inclined with respect to the first axis direction, the first conductor being configured to be supplied with a first current and thereby configured to generate a first induction magnetic field to be applied to the magnetoresistive effect film in a first direction along a third axis direction orthogonal to the second axis direction in combination with the other limitations of the claim.

Claim 12 is allowed as it depends on allowed claim 11.


Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shoji et al (USPGPub 20060145690): discloses current sensor with multiple magnetic elements.

Haratani et al (US Pat No. 7948349): discloses magnetic coupler with a first MR element disposed in a layer.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868